Motions denied to the extent that they seek to dismiss the appeal from that portion of the Appellate Division order which modified the July 1, 1982 Supreme Court order. Motions granted insofar as they seek dismissal of the appeal from the portion of the Appellate Division order which dismissed as moot defendants’ appeal from the October 10, 1982 order of. Supreme Court, and that portion of the appeal dismissed upon the ground that it does not *674finally determine the action within the meaning of the Constitution; motions granted insofar as they seek dismissal of the appeal from the portion of the Appellate Division order which affirmed the April 4, 1983 order of Supreme Court, and that portion of the appeal dismissed upon the ground that no appeal lies as of right from the Appellate Division order of unanimous affirmance; and motions granted insofar as they seek dismissal of the appeal from the portion of the Appellate Division order which consolidated all the actions mentioned therein, and that portion of the appeal dismissed upon the ground that it does not finally determine the action within the meaning of the Constitution. Each of these dismissals is without costs.